Citation Nr: 0126600	
Decision Date: 11/20/01    Archive Date: 11/27/01	

DOCKET NO.  93-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left ankle.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder with degenerative 
arthritis.

3.  Entitlement to an initial compensable disability rating 
for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
traumatic arthritis of the left ankle and right knee and 
right shoulder pain, and assigned a 10 percent evaluation, 
effective May 9, 1992.  

A March 1998 rating decision assigned a 10 percent evaluation 
for traumatic arthritis of the left ankle, a 10 percent 
evaluation for right knee disorder, and a noncompensable 
evaluation for a right shoulder disorder, all effective May 
9, 1992.  

The appeal has been remanded by the Board in October 1993 and 
July 1999.


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the left ankle has been manifested throughout the course of 
the appeal by X-ray evidence of post-traumatic arthritis, 
complaints of pain, and not more than moderate limitation of 
motion.

2.  The veteran's service-connected right knee disorder with 
degenerative arthritis has been manifested throughout the 
course of the appeal by complaints of pain, degenerative 
changes, and range of motion from 0 degrees' extension to 
135 degrees' flexion, but other impairment, including 
instability and recurrent subluxation are not demonstrated.  

3.  The veteran's service-connected right shoulder disorder 
has been manifested throughout the appeal by complaints of 
discomfort and range of motion of at least 150 degrees' 
forward flexion and 140 degrees' abduction with normal X-
rays.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for traumatic arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5010, 5270, 5271 (2001).  

2.  The criteria for an initial evaluation greater than 10 
percent for a right knee disorder with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2001).  

3.  The criteria for an initial compensable evaluation for a 
right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5201, 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  The veteran 
has been afforded VA examinations and treatment records have 
been obtained.  The veteran has also been afforded a personal 
hearing and has not responded to the most recent inquiry 
concerning any additional treatment records.  The veteran and 
his representative have been provided with a statement of the 
case and supplemental statements of the case, advising them 
of the criteria upon which higher evaluations could be 
granted, as well as the evidence available for review and the 
reasons for the decisions reached.  Therefore, the Board 
concludes that the VCAA has been complied with and that it 
may now proceed, without prejudice to the veteran, because 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

I.  Left Ankle

The report of an August 1992 VA examination reflects that the 
veteran reported that his left ankle continued to hurt.  He 
walked with a normal gait.  He was capable of toe and heel 
walking and tandem walking.  There was full range of motion 
of the left ankle without difficulty.  X-rays of the left 
ankle were consistent with post-traumatic osteoarthritis.  

The report of an April 1994 VA orthopedic examination 
reflects no complaints with respect to the left ankle.  No 
limp was noted and heel and toe walking were easily 
accomplished.  An April 1994 VA X-ray report reflects that 
there were mild arthritic changes of the medial aspect of the 
left ankle joint.  

The report of an April 1997 VA orthopedic examination 
reflects that the veteran walked without any difficulty.  He 
reported that his left ankle ached and that he was unable to 
play sports anymore because his left ankle was unreliable.  
However, he also indicated that he was able to run a mile and 
a half.  On examination the left ankle appeared normal.  
There were no abnormal exostosis or pain during maneuvers.  
Dorsiflexion was accomplished to 20 degrees and plantar 
flexion was accomplished to 30 degrees.  The impression was 
normal left ankle examination and an April 1997 VA X-ray 
report reflects that there was no evidence of acute fracture, 
dislocation, or arthritic change of the left ankle.  

The report of an August 2000 VA orthopedic examination 
reflects that there was no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity of the left ankle.  Range of 
motion was accomplished to 20 degrees' dorsiflexion and 
35 degrees' plantar flexion.  Inversion and eversion were 
mildly diminished.  The veteran could arise and stand 
normally and his gait was normal.  The diagnoses included 
status post ligament damage of the left ankle.  It was noted 
that X-rays in January 2000 indicated that the left ankle was 
normal.  The examiner commented that there was no evidence of 
swelling, ankylosis, subluxation, instability, dislocation, 
locking, loose motion, or deformity of the left ankle.  There 
was no evidence of weakened movement, fatigability, or 
incoordination.  There was no evidence of pain on motion or 
functional loss secondary to pain.  The veteran had only mild 
clinical findings and even more mild X-ray findings.  

The veteran's service-connected traumatic arthritis of the 
left ankle has been evaluated under Diagnostic Codes 5010 and 
5271 of the Rating Schedule.  Diagnostic Code 5010 provides 
that traumatic arthritis will be evaluated as degenerative 
arthritis.  Diagnostic Code 5003 provides that traumatic 
arthritis will be rated based on limitation of motion.  
Diagnostic Code 5271 of the Rating Schedule provides that 
moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Normal range of motion of 
the ankle is from 20 degrees' dorsiflexion to 45 degrees' 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2001).  

The record reflects that the veteran has reported, at the 
time of his May 1993 personal hearing, during VA 
examinations, and in VA treatment records, that he 
experiences left ankle pain.  However, the competent medical 
evidence of record consistently shows that the veteran does 
not experience more than moderate limitation of motion of the 
left ankle.  There is no competent medical evidence 
indicating that even with consideration of weakened movement, 
fatigability, incoordination, and pain, that the veteran 
experiences any functional loss that results in additional 
limitation of motion of the left ankle.  There is competent 
medical evidence indicating that the veteran does not 
experience any additional loss of range of motion as a result 
of pain, weakened movement, fatigability, or incoordination.  
Therefore, even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), a preponderance of the evidence is against 
the assignment of an evaluation greater than 10 percent at 
any time during the appeal period because a preponderance of 
the evidence is against a finding that the veteran 
experienced greater than moderate limitation of motion of the 
left ankle at any time during the appeal period.  

II.  Right Knee

The report of an August 1992 VA examination reflects that the 
veteran reported no locking or collapse of the knee and no 
surgery.  He walked with a normal gait.  The right knee 
appeared to contain some fluid but moved through a full range 
of motion without particular difficulty.  There was some 
tenderness on palpation of the proximal end of the right 
fibula.  The knee was stable in all directions and there was 
no noted locking or grating.  X-rays of the right knee 
revealed minimal spurring of intercondyle eminences 
consistent with normal aging.

The report of an April 1994 VA examination reflects that the 
veteran reported right knee pain a few times a week for part 
of the day.  He reported no swelling, locking, or give way.  
No limp was noted.  On examination there was mild puffiness 
at the medial joint fissure and medial aspect of the right 
patella.  There was no effusion or erythema.  There was full 
range of motion with patellofemoral crepitation.  There was 
no instability and mild atrophy of the vastus medialis of the 
right thigh with no atrophy in the calves.  The diagnosis 
included mild patellofemoral arthrosis of the right knee.  X-
rays of the right knee indicated no evidence of fracture, 
dislocation, or arthritic changes.  

The report of an April 1997 VA orthopedic examination 
reflects that the veteran walked without difficulty.  On 
examination range of motion of the right knee was 
accomplished to 140 degrees' flexion and 0 degrees' 
extension.  There was some mild femoral patellar grinding in 
the right knee.  The knee was stable with no evidence of any 
edema or deformity.  X-rays of the right knee revealed no 
significant abnormality.  The impression included early 
degenerative disease of the right knee.  

The report of an August 2000 VA orthopedic examination 
reflects that the veteran reported occasional pain without 
swelling in the right knee.  Examination of the right knee 
revealed no swelling, fluid, heat, erythema, or tenderness.  
There was mild to moderate crepitus on extension.  There was 
no subluxation, contracture, laxity, or instability.  Range 
of motion was accomplished from 0 degrees' extension to 
135 degrees' flexion, which was reported to be normal.  X-
rays of the right knee, in January 2000, showed minor 
degenerative joint disease.  The diagnoses included mild 
degenerative joint disease of the right knee.  The examiner 
commented that there was no evidence of swelling, ankylosis, 
subluxation, instability, dislocation, locking, loose motion, 
or deformity of the right knee.  There was no evidence of 
weakened movement, fatigability, or incoordination.  There 
was no evidence of pain on motion or functional loss 
secondary to pain.  It was indicated that the veteran had 
only mild clinical findings and even more mild X-ray 
findings.  

The veteran's service-connected right knee disorder with 
degenerative changes has been evaluated under the provisions 
of Diagnostic Codes 5010 and 5257 of the Rating Schedule.  
Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis.  Degenerative arthritis 
is rated based on range of motion.  Diagnostic Code 5260 
provides that where flexion of the knee is limited to 60 
degrees, a noncompensable evaluation will be assigned.  
Diagnostic Code 5261 provides that where extension is limited 
to 5 degrees, a noncompensable evaluation will be assigned.  
Diagnostic Code 5257 provides that for slight impairment of 
the knee with recurrent subluxation or lateral instability, a 
10 percent evaluation will be assigned.  For moderate 
impairment with recurrent subluxation or lateral instability, 
a 20 percent evaluation will be assigned.  

There is no competent medical evidence of record indicating 
that the veteran experiences other impairment of his right 
knee, including instability or recurrent subluxation.  There 
is no competent medical evidence indicating that he warrants 
a compensable evaluation under Diagnostic Code 5257.  There 
is competent medical evidence indicating that he does not 
experience instability or recurrent subluxation of the right 
knee.  Therefore, a preponderance of the evidence is against 
a compensable evaluation under the provisions of Diagnostic 
Code 5257.  

VAOPGCPREC 9-98 provides that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See Lichtenfels, 1 Vet. App. 484 
(1991).  A 10 percent evaluation has been assigned for the 
veteran's service-connected right knee disorder with 
degenerative arthritis.  The record reflects the veteran's 
complaints of right knee pain during examinations and his 
personal hearing.  However, even with consideration of his 
complaints of pain, competent medical evidence has 
consistently shown that range of motion of the right knee is 
accomplished from 0 degrees' extension to at least 
135 degrees' flexion.  There is no competent medical evidence 
indicating that range of motion of the right knee has ever 
been less than 0 to 135 degrees and there is competent 
medical evidence indicating that even with consideration of 
weakened movement, fatigability, incoordination, and pain, 
there is no functional loss secondary thereto.  Therefore, 
even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, a preponderance of the 
evidence is against a finding that the veteran experiences 
loss of range of motion that would warrant an evaluation 
greater than the 10 percent that has been assigned based upon 
arthritis and painful motion.  

With respect to the veteran's report, during his April 1994 
VA orthopedic examination, that he had had right knee 
surgery, the Board observes that there is no competent 
medical evidence of record supporting a finding that he has 
had surgery on his right knee, also noting that during the 
August 1992 VA examination the veteran reported that he had 
not had any surgery on the right knee.  Further, it is 
observed that during the April 1997 VA examination, the 
examiner reviewed the claims file and concluded that there 
was no mention of any surgery on the right knee in the 
veteran's history.  Therefore, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran has had any surgery on the right knee and, therefore, 
is against a finding that consideration of any separate 
evaluations for scars secondary to that surgery is warranted.  
On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned for the right knee disorder with 
degenerative changes.  

III.  Right Shoulder

The report of an August 1992 VA examination reflects that the 
veteran reported an aching discomfort in the right shoulder 
area with increased discomfort on use.  On examination both 
shoulders had full range of motion with some discomfort on 
posterior motion of the right shoulder.  The rotator cuff 
appeared to be intact and was not tender to palpation.  The 
range of motion of the right shoulder was within normal 
limits.  There was no atrophy, anesthesia, weakness, or 
reflex deficit in the right upper extremity.  X-rays of the 
right shoulder were normal.  

An April 1994 VA report of X-rays of the right shoulder 
reflects that the right shoulder was normal.  

The report of an April 1997 VA orthopedic examination 
reflects that the veteran reported that he was not able to 
lift weights as heavy as he used to.  On examination forward 
flexion of the right shoulder was to 150 degrees, backward 
flexion was to 40 degrees, abduction was to 140 degrees plus, 
adduction was to 30 degrees, external rotation was to 
90 degrees, and internal rotation was to 40 degrees.  X-rays 
of the right shoulder were normal.  The impression included 
normal examination of the right shoulder.  

The report of an August 2000 VA orthopedic examination 
reflects that the veteran reported intermittent pain, without 
swelling, of the right shoulder.  On examination of the right 
shoulder there was no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  The AC joint appeared 
intact.  Range of motion of the right shoulder was 
accomplished in forward flexion to 175 degrees, abduction was 
to 170 degrees, external rotation was to 60 degrees, and 
internal rotation was to 90 degrees.  X-rays of the right 
shoulder were normal.  The diagnoses included status post 
ligament damage of the right shoulder.  The examiner 
commented that there was no evidence of swelling, ankylosis, 
subluxation, instability, dislocation, locking, loose motion, 
or deformity of the right shoulder.  There was no evidence of 
weakened movement, fatigability, or incoordination.  There 
was no evidence of pain on motion or functional loss 
secondary to pain.  The veteran had only mild clinical 
findings and even more mild X-ray findings.  

The record has been reviewed, regarding the veteran's 
complaints with respect to his right shoulder during VA 
examinations, at his personal hearing, and in treatment 
records.  While his complaints of right shoulder pain were 
noted in 1993 and 1994, treatment records in July 1993 and 
April 1994 reflect that he had full range of motion of the 
right shoulder.  

The veteran's service-connected right shoulder disorder has 
been evaluated under the provisions of Diagnostic Code 5203 
of the Rating Schedule.  Diagnostic Code 5203 provides that a 
10 percent evaluation will be assigned for malunion of the 
clavicle or scapula.  Diagnostic Code 5201 provides that 
limitation of motion of the arm to shoulder level warrants a 
20 percent evaluation.  

All of the X-rays reveal that the veteran's right shoulder is 
normal.  There is no competent medical evidence indicating 
that there is impairment of the clavicle or scapula and no 
competent medical evidence indicating that the range of 
motion of the veteran's right arm is limited to shoulder 
level.  All of the competent medical evidence indicates that 
range of motion of the veteran's right arm is above shoulder 
level.  Further, even with consideration of the veteran's 
complaints with respect to his right shoulder, there is no 
competent medical evidence indicating that he ever 
experiences loss of range of motion to shoulder level or 
below and there is competent medical evidence indicating that 
weakened movement, fatigability, incoordination, or pain do 
not result in any functional loss.  Therefore, a 
preponderance of the evidence is against a finding that a 
compensable evaluation for the right shoulder disorder is 
warranted under any applicable diagnostic code, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (Aug. 16, 1996).  In this case, consideration 
of an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule, noting that 
it is not indicated that the disability has required frequent 
hospitalization or interfered with the veteran's employment.  


ORDER

An initial rating of greater than 10 percent for traumatic 
arthritis of the left ankle is denied.  

An initial rating greater than 10 percent for right knee 
disorder with degenerative arthritis is denied.  

An initial compensable rating for a right shoulder disorder 
is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

